
	

114 HR 3739 IH: Veterans’ Expanded Trucking Opportunities Act
U.S. House of Representatives
2015-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3739
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2015
			Mr. Woodall (for himself, Mr. Walz, Mr. Ribble, Mr. David Scott of Georgia, Mr. Massie, Ms. Brownley of California, Mr. Westmoreland, Mr. Crawford, Mr. Denham, Mr. Hanna, Mr. Meadows, and Mr. Farenthold) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To provide for qualified physicians to perform a medical certification for an operator of a
			 commercial motor vehicle who is a veteran, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans’ Expanded Trucking Opportunities Act. 2.Medical certificate for veterans operating commercial motor vehicles (a)In generalIn the case of a physician-approved veteran operator, the qualified physician of such operator may, subject to the requirements of subsection (b), perform a medical examination and provide a medical certificate for purposes of compliance with the requirements of section 31149 of title 49, United States Code.
 (b)CertificationThe certification described under subsection (a) shall include— (1)assurances that the physician performing the medical examination meets the requirements of a qualified physician under this section; and
 (2)certification that the physical condition of the operator is adequate to enable such operator to operate a commercial motor vehicle safely.
 (c)DefinitionsIn this section, the following definitions apply: (1)Physician-approved veteran operatorThe term physician-approved veteran operator means an operator of a commercial motor vehicle who—
 (A)is a veteran who is enrolled in the health care system established under section 1705(a) of title 38, United States Code;
 (B)is required to have a current valid medical certificate pursuant to section 31149 of title 49, United States Code; and
 (C)had a valid medical certificate provided by the qualified physician of such operator prior to May 21, 2014.
 (2)Qualified physicianThe term qualified physician means a physician who— (A)is employed in the Department of Veterans Affairs;
 (B)is familiar with the standards for, and physical requirements of, an operator certified pursuant to section 31149 of title 49, United States Code; and
 (C)has never, with respect such section, been found to have acted fraudulently, including by fraudulently awarding a medical certificate.
 (3)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code. (d)Statutory ConstructionNothing in this Act shall be construed to change any statutory penalty associated with fraud or abuse.
			
